Citation Nr: 1233870	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1980 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) regional office located in Sioux falls, South Dakota.  Jurisdiction was subsequently transferred to the RO located in Des Moines, Iowa (RO).

The appeal is remanded to the RO.  

REMAND

On his Form 9 appeal, the Veteran requested a Travel Board hearing, which was  scheduled for May 2011.  On March 21, 2011, the Veteran requested that the hearing be rescheduled three to four months later due to transportation difficulties, and he requested a videoconference hearing.  Based thereon, a videoconference Board hearing was scheduled for June 24, 2011.  On June 14, 2011, the Veteran, by way of his representative, faxed a request to have the hearing rescheduled again due to transportation difficulties, and again he requested that it be scheduled three to four months later.  A copy of this request was not been associated with the claims file until after the scheduled June 24, 2011 Board hearing.  

A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2011).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2011).

While the Veteran's hearing was already rescheduled once for good cause, at the same time, the June 24, 2011 hearing date was not scheduled four months after his request in March 2011.  See 38 C.F.R. § 20.702(c) (2011).  Therefore, in light of the above, the Veteran's request for another videoconference hearing before the Board is granted due to good cause shown.
Accordingly, the case is remanded for the following action:

The Veteran must be scheduled for a videoconference hearing at the Des Moines, Iowa RO before the Board.  The Veteran and his representative must be provided with notice as to the time and place to report for said hearing.  The hearing must not be scheduled sooner than October 14, 2012, four months after the Veteran's request for a new hearing.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY McDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

